[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This action was brought by the plaintiff against Steven E. Quigley and Dial-A-Ride of Conn., Inc. The action was withdrawn against Dial-A-Ride of Conn., Inc. leaving Steven E. Quigley as the sole defendant. A default was entered against the remaining defendant.
On October 19, 1991 at approximately 5:04 p.m., the plaintiff was operating his 1984 Plymouth in a Northerly direction on Huyshope Street in Hartford.
At the same time the defendant was operating his 1980 Oldsmobile in an Easterly direction on Nepaquash Street near its intersection with Huyshope Street. CT Page 7392
The defendant went through a stop sign which was located on Nepaquash Street at its intersection with Huyshope Street and crashed into the plaintiff's vehicle. There were no traffic restraints at this point on Huyshope Street.
The court finds that the defendant was negligent in that he failed to bring his vehicle to a stop at the stop sign for East bound traffic on Nepaquash Street in violation" of Connecticut General Statutes Sec. 14-301, Subparagraph (c).
The negligence of the defendant was the proximate cause of the plaintiff's injuries among which were bruised chest, lower back pain, and pain to his neck.
The following medically related bills were incurred:
    LM Ambulance                        337.00 Mount Sinai hospital                 800.11 Mount Sinai Radiologic                83.41 Hartford County Physical Therapy     578.00 Dr. Steven Selden                    700.00 $2,498.52
Dr. Selden ascribed a 5% permanent partial impairment of the neck. The plaintiff's life expectancy is 21.8 years. In addition to the above, the plaintiff incurred the following non-medical bills.
Loss of earnings — 5 weeks @ $333.46 or $1,667.30
His automobile, a 1984 Plymouth Sedan was completely damaged. It was appraised at $3,000.00.
The cost of renting a car was $635.68.
Towing and parking of his car for 85 days amounted to $2,095.00.
Judgment may enter in favor of the plaintiff for $24,400.00 plus costs.
Harold M. Missal State Trial Referee CT Page 7393